NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



STATE OF FLORIDA,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-3977
                                         )
EDWIN FERNANDEZ,                         )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 25, 2018.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellant.

Lyann Goudie of Goudie & Kohn, P.A.,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and SALARIO, JJ., Concur.